

EXHIBIT 10.2


[Letterhead of The Goodyear Tire & Rubber Company]






July 1, 2017




Joseph Zekoski
Senior Vice President, Global Operations & Chief Technical Officer



Re:    Retention Agreement


Dear Joe:


As you are aware, you are a key member of the management team of The Goodyear
Tire & Rubber Company (the “Company”) who will help us continue in our success
and move us forward in meeting our long-term business objectives. The purpose of
this letter is to let you know that you are a valued associate of the Company
and that the Company recognizes that your skills and experience are critical to
the Company.


As such, we have developed a special arrangement designed to apply to you. By
executing this Retention Agreement, you will be eligible to receive the
following Retention Bonuses (as defined below):


a.
A lump sum payment of $350,000 (“Retention Bonus A”), if you remain an associate
of the Company and actively provide the services required of you through at
least March 31, 2018 (“Retention Date A”), subject to the conditions contained
herein. You also agree to be available for consulting for no more than 40 hours
per month, from April 1, 2018 through June 30, 2018 (the “Consulting Period”).
You will not be required to be in the office regularly during the Consulting
Period. If travel is required, it will be subject to our mutual agreement and
any reasonable travel expenses will be covered by the Company; and

b.
A guarantee of your incremental annual and long-term incentive compensation at
target for the period from July 1, 2017 through December 31, 2017 (“Retention
Date B”) in an amount not to exceed $527,540. In the event the Company’s
performance is at or above target for the performance periods ending December
31, 2017 (meaning no guarantee is needed to be paid), you will be eligible to
receive an additional bonus payment of $131,885 (collectively referred to as
“Retention Bonus B,” and together with Retention Bonus A, the “Retention
Bonuses”).

          
Assuming all conditions are met, Retention Bonus A will be paid as soon as
practicable in April 2018 and Retention Bonus B will be paid no later than March
15, 2018, and will be subject to withholding taxes as required by law. The
Retention Bonuses will be payable in addition to your regular annual salary,
benefits and participation in the Company’s incentive compensation plans. Since
the Retention Bonuses represent unique payments to you, the Retention Bonuses
will not be considered in calculating compensation-related benefits (e.g.,
pension benefits).


As part of this agreement, you agree to continue to follow the policies and
procedures established by the Company, which may change from time to time, work
directions from the Company’s management




--------------------------------------------------------------------------------




team, and the provisions set forth herein. Payment of the respective Retention
Bonuses, will be subject to the Company being satisfied (in its reasonable
judgment) with (1) your cooperation, diligence and loyalty through Retention
Date A or Retention Date B, as the case may be, (2) your performance through
Retention Date A or Retention Date B, as the case may be, (3) your compliance
with all Company policies and procedures and other agreements with the Company
through Retention Date A or Retention Date B, as the case may be, and (4) the
continuation of your active employment with the Company through Retention Date A
or Retention Date B, as the case may be.


If the Company terminates your employment prior to either Retention Date A or
Retention Date B for other than cause, you will be entitled to receive Retention
Bonus A and Retention Bonus B, in accordance with the terms of this agreement.
For purposes of this agreement, “cause” includes, but is not limited to, (1) the
failure to act in a cooperative, diligent and loyal manner, (2) an act of fraud,
embezzlement or theft in connection with your duties or in the course of your
employment with the Company, or (3) misconduct that is injurious to the Company,
monetarily or otherwise, such as violations of the Company’s Business Conduct
Manual.


If you voluntarily leave the Company, or if the Company terminates your
employment for cause, prior to Retention Date A and/or Retention Date B, you
will not receive Retention Bonus A and/or Retention Bonus B,


In the event of your permanent disability or death prior to Retention Date A you
or your estate will receive Retention Bonus A pro-rated from the date of this
agreement to your last day worked. In the event of your permanent disability or
death prior to Retention Date B, you or your estate will receive Retention Bonus
B, pro-rated from the date of this agreement to your last day worked. For
purposes of this agreement, disability is defined in accordance with the
Company’s long-term disability program. These amounts will be paid within sixty
(60) days of your permanent disability or death.


You and the Company agree that this letter agreement constitutes the entire
agreement and supersedes all prior agreements or understandings, whether oral or
written, between you and the Company with respect to the subject matter of this
agreement. Any modifications to this agreement must be in writing and signed by
you and an authorized employee or agent of the Company. This Retention Agreement
is governed by and will be construed in accordance with the laws of the State of
Ohio.


Please take the time to review this Retention Agreement carefully and address
any questions you may have to me. If you wish to accept the foregoing offer,
please sign and date below and return to me. Please keep a copy of this letter
for your files.


Sincerely,


/s/John T. Lucas


John Lucas
Senior Vice President, Global Human Resources


AGREED:




/s/Joseph Zekoski                July 1, 2017            
Joseph Zekoski                        Date


